DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 submitted on 11/17/2021 are currently pending in this Final Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1, 2, 9-12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Garg (US Pat. 10803421) in view of Taylor (US Pat. 10528916) in view of Millmore (US 2015/0046356) in view of Wu (US 2018/0150739) and in view of Hirsch (US 2011/0208665).
Regarding Claims 1, 11 and 16, 
Garg discloses:
A computer-implemented method, system and computer readable storage medium (See at least Column 2, Lines 15-18: “The present disclosure describes a system, method, and computer program for automatically predicting which candidates, out of a plurality of candidates, are more likely to be hired and successful in a job.”) comprising: a processor; a computer readable memory in circuit communication with the processor; and a computer readable storage medium in circuit communication with the processor; and wherein the processor executes program instructions stored on the computer-readable storage medium via the computer readable memory, a computer program product comprising: a computer readable storage medium having computer readable program code embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the computer readable program code comprising instructions for execution by a processor that cause the processor to (See at least Column 13, Lines 19-26: “The methods described herein are embodied in software and performed by a computer system (comprising one or more computing devices) executing the software…computer system has one or more memory units, disks, or other physical, computer-readable storage media for storing software instructions, as well as one or more processors for executing the software instructions.”) comprising: 
identifying a target item from a universe of dimensional data values in response to determining [via a machine learning process] that the target item is most strongly correlated to successful hires for a plurality of current job opportunities within employment data that are each similar to a new job opportunity (Column 2, Lines 
	[generating] resume data mapped to a metadata representation of a candidate (See at least Column 5, Lines 13-30: “For each of plurality of candidates, the system obtains (a) profile data (e.g., resume data) for the candidate from an organization's HR data (110), (b) supplemental data related to the candidate from public data sources (215), and (c) data related to peers, the candidate's current employer, and other relevant entities from public and internal data sources (225)….  The system creates an enriched talent profile (245) with the obtained data and the system-derived insights.”  See also Column 6, Lines 34-46: “ The system analyzes the values extracted in step 410 in a way that enables the system to understand how the candidate's roles, skills, companies, and education relate to other past and current candidates' roles, skills, companies, and education at the present organization and elsewhere (step 420).  In one embodiment, this step is performed by performing the following: The system analyzes profile data for candidates to obtain values for certain variables, such as roles, skills, companies, schools, See also Column 8, Lines 31-37: “The system may associate the percentage/number for a skill with an indicator of the candidate's depth in that skill (i.e., the more peers that have that skill, the deeper the candidate's depth in that skill is likely to be).  The system may also use peer and candidate data to derive an indicator of the candidate's experience in an industry.”).
	Although Garg discloses identifying the target item, Garg does not explicitly specify identifying the target item in response to determining via machine learning.  
However, Taylor, in the same field of endeavor, discloses identifying the target item via a machine learning process (See at least Column 3, Lines 62-67 and Column 4, Lines 1-6: “Some embodiments of the digital evaluation platform described herein use predictive functions using computational learning theories.  For example, the digital evaluation platform can use machine learning to train a predictive function using historical data.  The predictive function, also referred to as a predictive model or a trained model, can be developed using a machine-learning system.  The model may be trained, for example, by a machine-learning system.  The machine-learning system can be provided with historical information relating to past competency scores for candidates in a previous campaign, as well as the outcome for the candidates (such as hired or not).”  See also Column 7, Lines 51-55: “The model will also be able to indicate which competencies have been shown to impact specific positions.  Once the competency has been identified as impactful, the model may be further trained with respect to potential questions that may make up the individual competency.”  See also Column 18, Lines 33-36: “[The] interview design program 110 may provide a fully automated operation by taking in the position specified by the agent and returning the completed interview.”). 
KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
	The references do not explicitly teach the remaining limitations.  However, Millmore discloses determining that a value of the target item within resume data mapped to a metadata representation of a candidate is deficient to qualify the candidate for the new job opportunity (See at least Paragraphs 0081-0082: “Subsequently, user data, job data, successful hire data, and so on, obtained via the additional data-retrieval step 74, is used by a comparison-analysis step 76.  In the present example embodiment, the comparison-analysis step 76 includes performing comparison analysis by comparing job data, successful hire data, and user data to measure job qualification gaps (e.g., skills gaps, experience gaps, etc.) between the user and successful hires and to estimate probabilities of a user obtaining a particular job before and after qualification gaps are filled.”  See also Paragraph 0086: “The visualization 82 (also called a qualification bar chart) represents a graphical depiction of analytics.  For the purposes of the present discussion, an analytic may be any calculation or measurement based on a given input.  Certain analytics may be displayed graphically.  For example, an analytic that calculates a degree of a match between a user and a candidate position based on information about the user and various 
	Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include Millmore’s technical features to measure qualification gaps between the user’s data and critical skills (e.g., skills and competencies identified by Garg and Taylor).  As demonstrated by Millmore, it is within the capabilities of one of ordinary skill in the art to include such features in Garg’s invention with the predictable result of providing “a plurality of hiring related predictions” as needed in Garg at Column 5, Lines 64-67.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
	The references do not explicitly teach the remaining limitations.  However, Wu discloses engaging the candidate via an artificial intelligence chat bot agent in an automated interview process that acquires interview audio and image response data from the candidate via a microphone and a camera in response to queries to the candidate for data relevant to the target item (See at least Paragraph 0069: “The systems and method as disclosed herein are directed to an artificial intelligence (AI) interview chat bot for interviewing a candidate for different technical fields, such as computer engineering, computer programming, and computer science.  This list is not limiting and the chat bot may be designed to conduct interview any desired technical field.  The systems and methods as disclosed herein are capable of preparing and updating technical question-answer pairs by searching world knowledge.”  See also Paragraphs 0075-0076: “The client computing device 104 provides any response 108 from the chat bot 100 utilizing any known visual, audio, tactile, and/or other sensory mechanisms….  The See also Paragraph 0189: “The audio interface 674 is used to provide audible signals to and receive audible signals from the user.  For example, in addition to being coupled to the audio transducer 625, the audio interface 674 may also be coupled to a microphone to receive audible input.  The system 602 may further include a video interface 676 that enables an operation of an on-board camera 630 to record still images, video stream, and the like.”);
	extracting data relevant to the target item from the interview audio and image data (See at least Paragraphs 0079-0080: “The core working 109 utilizes or sends the user's answers to a language understanding (LU) system 110 for processing.  The LU system 110 converts the user's answers 106 into text and/or annotated text.  The LU system 110 includes application programming interfaces (APIs) for text understanding, speech recognition, and/or image/video recognition for processing user answers 106 into text and/or annotated text form.  Sounds need to be recognized and decoded as texts.  A speech recognition API may be necessary for the speech-to-text conversion task and is part of the LU system 110….  Further, the LU system 110 may also include an image recognition API to “read” and “understand” received images from the See also Paragraph 0151: “At operation 404, a candidate answer is collected.  The candidate answer may be provided in one or more different inputs, such as video, voice, images, and/or texts.  Next, at operation 406 the answer is processed or converted into text.  In some aspects, a LU system with one or more different APIs is utilized to convert the received candidate answer into text and/or annotated text.”);
	determining an objective value for the target item as a function of the extracted data (See at least Paragraphs 0084-0085: “The annotated text is collected by the answer evaluation system 112 of the chat bot 100.  The answer evaluation system 112 analyzes or evaluates the user's answer 106 to determine a relevance score for the answer 106.  The answer evaluation system 112 may utilize any known system for evaluating a candidate's answers, which may vary depending upon the technical field.  In some aspects, answer evaluation system 112 evaluate the soundness and completeness of the candidate answer based on the answers similarity to a reference answer.”  See also Paragraph 0120: “Technical competency can be assessed by analyzing the relevance scores for technical questions asked at different levels of difficulty during the chat bot interview.”).
	Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further include an artificial intelligence interview chat bot for interviewing a candidate for different technical fields as described by Wu in the combination of references with the motivation of offering a system “that is capable of providing an inexpensive, effective, enjoyable, and unbiased interview along with a summary evaluation 
	The references do not explicitly teach the remaining limitations.  However, Hirsch discloses qualifying the candidate for suitability for the new job opportunity as a function of the resume data mapped to the metadata representation of the candidate and the objective value for the target item (See at least Paragraph 0026: “A qualification processing system can be configured to automatically, and/or dynamically facilitate processing of responder information (e.g., survey responses, or resume . . . etc.) of a responder for an activity (e.g., a market research; customer surveys; sales calls; scheduling calls; replenish calls; or an “occupational activity” such as a profession, a service, employment, a task, or a job, for example) and/or client information of a client requesting assistance with the activity.”  See also Paragraph 0056: “In some embodiments, the qualification processing system 10 computes a relevancy rank based on information collected by the qualification processing system 10 such as an interview transcript, a score on a survey, a resume, a job description, demographic information, client-set criteria, any other combination of responder and/or client information.  In some embodiments, the qualification processing system 10 performs a computation process enabling a relevancy rating and/or sorting of candidates (such as responder 152) for each activity before, for example, any human-to-human interaction.”).
	Hirsch could modify the combination of references to further include technical features to generate a candidate’s relevance rank using a combination of responder information (e.g., qualification gaps and degree of match described in Millmore and a technical competency score described in Wu).  It would have been obvious to one of ordinary skill in the art to include KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
	Finally, the references do not teach performing an interview in response to determining that a value of the target item in the candidate’s resume data is deficient.  Millmore already discloses determining that the value of the target item within the resume is deficient as recited above, and Wu already teaches determining an objective value for the target item, thus, Examiner asserts it would have been obvious to try by one of ordinary skill in the art prior to the effective filing date of the claimed invention to conduct an interview after or in response to determining that a target item value in a candidate’s resume data is deficient since there are a finite number of identified, predictable solutions (e.g., executing an interview before or after identifying the deficiency taught by the references) and one of ordinary skill in the art could have pursued any one of the known potential solutions with a reasonable expectation of success.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
With respect to claim 2: The combination of Garg, Taylor, Millmore, Wu, and Hirsch references discloses the method of claim 1, wherein the target item is an interpersonal communication speaking characteristic value (See at least Taylor 
Column 12, Lines 50-58: “As illustrated herein, the competency data 132 may include potential competencies that may be used to evaluate the candidate.  For example, some of the potential communication skills, teamwork, energy, enthusiasm, determination, reliability, honesty, integrity, intelligence, pride, dedication, analytical skills, listening skills, achievement profile, efficiency, economy, procedural awareness, opinion, emotional intelligence, etc.”  Examiner relies on the same rationale for including Taylor in the combination of references since the limitation describes elements recited in claim 1) that is chosen from the group consisting of a confidence level, a wordiness level, a clarity level, an amount of verbiage used to convey a single item, an amount of eye contact with a camera lens recording images of the interview, an amount of alignment of body toward the camera lens recording images of the interview, and an amount of match of candidate attire to attire appropriate for context of employment of the new opportunity (See at least Wu Paragraph 0119: “While the hiring criterion varies among different companies, there are still several common aspects that may be relevant for each company, such as technical competency, communication skills, team collaboration and/or interpersonal skills.  As such, in some aspects, the summary system 120 evaluates the candidate after completion of an interview to determine a communication skills score, an interpersonal skills score, a technical competency score, and/or a team collaboration score for the candidate.”  See also Paragraph 0124: “The summary system 120 may utilize a communication skill classifier 1500 to score candidate's communication skills 1502.” See also Paragraph 0126: “Additionally, the classifier analyzes the text 1508 from the candidate for duplicate words utilizing a duplication system 1512.  The duplication system 1512 determines and catalogs duplicated words, duplicated phrases, and modal words as features.  For example, a simple heuristic rule for these features is that: when the number of duplicated words / phrases / modal words occurs more than 10% of the answer, then it is a bad answer; otherwise, See also Paragraph 0129: “The classifier 1500 analyzes all of the items listed above, such as sentiment analysis, duplicative words analysis, answer evaluation, and the emotion distribution 1516 to determine a communication skill score 1502 for the candidate.”  Examiner relies on the same rationale for including Wu in the combination of references since the limitation describes elements recited in claim 1.).
With respect to claim 9: The combination of Garg, Taylor, Millmore, Wu, and Hirsch references discloses the method of claim 1, further comprising: integrating computer-readable program code into a computer system comprising the processor, a computer readable memory in circuit communication with the processor, and a computer readable storage medium in circuit communication with the processor; and wherein the processor executes program code instructions stored on the computer-readable storage medium via the computer readable memory and thereby performs the identifying the target [item] (See at least Garg Column 13, Lines 19-26: “The methods described herein are embodied in software and performed by a computer system (comprising one or more computing devices) executing the software.  A person skilled in the art would understand that a computer system has one or more memory units, disks, or other physical, computer-readable storage media for storing software instructions, as well as one or more processors for executing the software instructions.”),
	the engaging the candidate via the artificial intelligence chat bot agent in the automated interview processor, the extracting data relevant to the target item from the interview audio and image data, the determining the objective value for the target item (See at least Wu Paragraph 0174: “FIG. 5 is a block diagram illustrating physical components (e.g., hardware) of a computing device 500 with which aspects of the disclosure may be practiced. For 
	the qualifying the candidate for suitability for the new job opportunity (See at least Hirsch Paragraph 0119: “In certain embodiments, computer program readable code, such as instructions 196 (FIG. 1), resides in non-transitory computer readable medium 194 (FIG. 1), wherein those instructions are executed by a processor, such as processor 192 (FIG. 1), and/or 142 (FIG. 1), to perform one or more of steps recited in FIG. 10, FIG. 11, and/or FIG. 12.”  Examiner relies on the same rationale for including Hirsch in the combination of references since the limitation describes elements recited in claim 1.).
With respect to claim 10: The combination of Garg, Taylor, Millmore, Wu, and Hirsch references discloses the method of claim 9.  Furthermore, Wu discloses wherein the computer-readable program code is provided as a service in a cloud environment (See at least Wu Paragraph 0193: “In addition, the aspects and functionalities described herein may operate over distributed systems (e.g., cloud-based computing systems), where application functionality, memory, data storage and retrieval and various processing functions may be operated remotely from each other over a distributed computing network, such as the Internet or an intranet.  User interfaces and information of various types may be displayed via on-board computing device displays or via remote display units associated with one or more computing devices.”).
KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
With respect to claims 12 and 17: Claims 12 and 17 recite the same limitations as claim 2.  Thus, the arguments applied to claim 2 also apply to claims 12 and 17.

Claims 3-5, 7-8, 13-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Garg in view of Taylor in view of Millmore in view of Wu in view of Hirsch and in further view of Swaminathan (U.S. 2017/0308841).
With respect to claim 3: The combination of Garg, Taylor, Millmore, Wu, and Hirsch references discloses the method of claim 1, further comprising: in response to notification of a first job opening with a first employer, identifying a first plurality of job attributes of the first job opening, and a plurality of employer attributes of the first employer (See at least Garg Column 9, Lines 17-32: “The system initiates the process of creating a calibrated job profile in response to receiving a job description and job requirements for an open job position (step 510).  This data is entered by a user, such as an HR manager, via a user interface provided by the system.  In certain embodiments, the system uses the results of its similarity analysis for many candidates 
	The references do not explicitly teach the remaining limitations.  However, Swaminathan discloses determining via the machine learning process that the new job opportunity is defined by a second plurality of job attributes and is likely to be posted within a common temporal time period with the first job opening by an employer having matching values of the employer attributes of the first employer, as a function of an elapsed time since a previous job posting by the first employer and a historic average number of job postings at the first employer over a time period inclusive of the first job opening current and the previous job posting (The limitation recites steps to identify a future job role and the required skills under the broadest reasonable interpretation of the claim.  This interpretation is consistent with the specification at Paragraph 0040.  See at least Paragraphs 0018-0019: “In some implementations, an analysis system uses information about different workers to predict the skills that will be needed in the future for particular job roles….  The analysis system can use information about the skills and job roles of many individual workers to predict how job roles will change over time.  For example, the analysis system can identify workers in different companies who each have the same job role.  The analysis system can determine what skills are most common for the job role, and see how those skills compare to the skills that were common for the job role in previous time periods.  From this and other information, the system can predict what skills are likely to be needed for a job role at some time in the future, e.g., one year, five years, or ten years later.”  See also Paragraph 0036: includes historical data 200, such as data defining job roles 204, data defining job skills 206, and data defining worker information 208.”  See also Paragraph 0049: “The skill prediction module 216 may use regression analysis to determine the predicted set of skills.”  See Paragraph 0051: “In some implementations, the skill prediction module 216 may determine similarities in the particular job role to other job roles, e.g., when a measure of similarity of skills required for the particular job role and the other job roles satisfies a threshold value.  The threshold value may be a quantity or a percentage.  The skill prediction module 216 may determine some of the skills in the predicted set of skills by analyzing the other job roles that are similar to the particular job role and the skills required or predicted to be required for the other job roles.  The skill prediction module may use those skills required or predicted to be required for the other job roles as some of the skills in the predicted set of skills.”  Examiner considers the skill prediction module using regression is a machine learning process and regarding the result of the regression model by definition being a function of time or elapsed time is inherently within a regression modeling type machine learning prediction process which already considers the parameters of regression modeling as previous data points, historical data 200,  incorporated and a mean or average of previous data points inclusive of the first and previous data points for a typical linear regression model, see above underlined terms for emphasis, see also [0025-0032] and [0050-0062]).
	Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to identify a future job role and the required skills as taught by Swaminathan in the combination of references.  As demonstrated KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
With respect to claim 4: The combination of Garg, Taylor, Millmore, Wu, Hirsch, and Swaminathan references discloses the method of claim 3, wherein the attributes of the first job opening, the new job opportunity and the first employer are selected from the group consisting of job title, requisite employment experience, requisite educational achievements, skills, industry type of the first employer, geographic location of job opportunity, temporal context, and employment trends of the industry type of the first employer (See at least Garg Column 9, Lines 17-32: “The system initiates the process of creating a calibrated job profile in response to receiving a job description and job requirements for an open job position (step 510).  This data is entered by a user, such as an HR manager, via a user interface provided by the system.  In certain embodiments, the system uses the results of its similarity analysis for many candidates (see section 2.2 above) to guide the user in selecting job requirements or preferences. If a user selects a particular skill for a job requirement, the system displays other similar skills in the user interface for consideration to add to the job requirement….  The same could be done for role titles, company names, etc.”  Swaminathan also discloses this limitation.  See at least Paragraph 0038: “The data defining the job roles 204 may include job titles, job descriptions, and job descriptions for particular industries, e.g., nurses, accounting, and aerospace, among other types of job role data.  The data defining job skills
With respect to claim 5: The combination of Garg, Taylor, Millmore, Wu, Hirsch, and Swaminathan references discloses the method of claim 4, wherein the machine learning process comprises parallel execution of a plurality of machine learning processes that are selected from the group consisting of big data preprocessing and classification, topic modeling, clustering, regression and classification (See at least Taylor Column 4, Lines 6-28: “Various machine-learning schemes may be implemented to train a model using this information as described herein.  As described herein, the machine-learning systems can be supervised learning or unsupervised learning….  Often machine-learning systems implement one or more machine-learning algorithms (also referred to as machine-learning schemes).  Some examples of possible machine-learning schemes include support vector machines, regression algorithms, neural networks, tree-structured classifiers, and ensemble techniques (such as bootstrapping, gradient boosted regression, etc.).  Other machine-learning schemes or modeling schemes may be incorporated.”  Examiner relies on the same rationale for including Taylor in the combination of references since the limitation describes elements recited in claim 1.).
With respect to claim 7: The combination of Garg, Taylor, Millmore, Wu, Hirsch, and Swaminathan references discloses the method of claim 4, further comprising: acquiring resume data from the candidate comprising current and historic employment, job skills and education information (See at least Garg Column 6, Lines 17-30: “The system analyzes the organization's HR data (310) on candidates to extract values for the following categories of data: (1) employment roles held by the candidate and corresponding companies and skills associated with the roles, and (2) schools and fields of study associated with the candidate (collectively, “profile data”) (step 410).  In certain embodiments, profile data also includes the candidate's hobbies and 
	extracting additional resume data for the candidate from the sources identified as relevant to the candidate or to the acquired resume data (See at least Garg Column 7, Lines 10-20: “The system also analyzes the public data sources (320) for candidate activity or work product published or posted on public sites (“supplemental candidate data”) (step 430).  Supplemental candidate data is indicative of a candidate's capabilities and obtained from sources other than the candidate's profile data.  Examples of supplemental candidate data include awards given to the candidate, publications by the candidate and associated conferences, blog postings by the candidate, online work samples (e.g., Github postings), and patents on which the candidate is an inventor.”);  
	generating confirmed resume data values via disambiguation of the extracted and acquired data; and wherein the mapping the values of resume data for the candidate to the resume metadata representation of the first candidate comprises mapping the generating confirmed resume data values (See at least Garg Column 6, Lines 34-46: “The system analyzes the values extracted in step 410 in a way that enables the system to understand how the candidate's roles, skills, companies, and education relate to other past and current candidates' roles, skills, companies, and education at the present organization and elsewhere (step 420). In one embodiment, this step is performed by performing the following: The system analyzes profile See also Column 8, Lines 31-37: “The system may associate the percentage/number for a skill with an indicator of the candidate's depth in that skill (i.e., the more peers that have that skill, the deeper the candidate's depth in that skill is likely to be).  The system may also use peer and candidate data to derive an indicator of the candidate's experience in an industry.”  See also Column 9, Lines 8-12: “The system creates an enriched talent profile for the candidate that includes the profile data (335); the similarity data (355); the supplemental candidate (340); the related-entity data (345); the system-derived insights (350) (step 460).”).  
With respect to claim 8: The combination of Garg, Taylor, Millmore, Wu, Hirsch, and Swaminathan references discloses the method of claim 7, wherein the extracted additional resume data is selected from the group consisting of: changes that are extracted from postings linked to the candidate within a social media service that are selected from the group consisting of marital status, domicile, residence, nationality, visa status, job title, education information and employer information; text content data that is extracted from a newsfeed, a governmental record, a credit report agency record or an insurance company record; climate data for residence, work, and travel locations of the candidate; news events extracted from a new media source comprising as employment-related new announcement; and operating system and current and historic geolocation data extracted from a mobile device of the candidate (See at least Garg Column 7, Lines 10-20: “The system also analyzes the public data sources (320) for candidate activity or work product published or posted on public sites (“supplemental candidate data”) (step 430).  Supplemental candidate data is indicative of a blog postings by the candidate, online work samples (e.g., Github postings), and patents on which the candidate is an inventor.”).  
With respect to claims 13 and 18: Claims 13 and 18 recite the same limitations as claim 3.  Thus, the arguments applied to claim 3 also apply to claims 13 and 18.
With respect to claims 14 and 19: Claims 14 and 19 recite the same limitations as claim 4.  Thus, the arguments applied to claim 4 also apply to claims 14 and 19.
Claims 6, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Garg in view of Taylor in view of Millmore in view of Wu in view of Hirsch in view of Swaminathan and in view of Kamath (US 6675164).
With respect to claim 6: Although the combination of Garg, Taylor, Millmore, Wu, Hirsch, and Swaminathan references discloses the method of claim 5, the references do not teach the remaining limitation.  However, Kamath discloses wherein the machine learning process comprises a dimensional data reduction selected from the group consisting of principal component analysis, T-distributed stochastic neighbor embedding, density-based spatial clustering of applications with noise and ordering points to identify a clustering structure (See at least Column 12, Lines 3-20: “Referring now to FIG. 1, an embodiment of the present invention is illustrated.  Data mining starts with the raw data and includes extensive pre-processing as illustrated in FIG. 1.  If the raw data is very large, the embodiment of the present invention may use sampling and work with fewer instances, or use multiresolution techniques and work with data at a coarser resolution.  This first step may also include data fusion, if required.  Next, noise Depending on the problem and the data, the embodiment of the present invention may need to reduce the number of features using dimension reduction techniques such as principal component analysis (PCA) or its non-linear versions.  After this pre-processing, the data is ready for the detection of patterns.  These patterns are then displayed to the user, who validates them appropriately.”). 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to reduce the number of features using dimension reduction techniques such as principal component analysis as taught by Kamath in the combination of references.  As demonstrated by Kamath, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of training a predictive function using historical data as needed in Taylor at Column 3, Lines 65-66.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
With respect to claim 15: The combination of Garg, Taylor, Millmore, Wu, Hirsch, and Swaminathan references discloses the system of claim 14, wherein the machine learning process comprises parallel execution of a plurality of machine learning processes that are selected from the group consisting of big data preprocessing and classification, topic modeling, clustering, regression and classification (See at least Taylor Column 4, Lines 6-28: “Various machine-learning schemes may be implemented to train a model using this information as described herein.  As described herein, the machine-learning systems can be supervised learning or unsupervised learning….  Often machine-learning systems implement one or more machine-learning 
	The references do not teach the remaining limitations.  However, Kamath discloses wherein the machine learning process comprises a dimensional data reduction selected from the group consisting of principal component analysis, T-distributed stochastic neighbor embedding, density-based spatial clustering of applications with noise and ordering points to identify a clustering structure (See at least Column 12, Lines 3-20: “Referring now to FIG. 1, an embodiment of the present invention is illustrated.  Data mining starts with the raw data and includes extensive pre-processing as illustrated in FIG. 1.  If the raw data is very large, the embodiment of the present invention may use sampling and work with fewer instances, or use multiresolution techniques and work with data at a coarser resolution.  This first step may also include data fusion, if required.  Next, noise is removed, objects are identified, and relevant features for each object are extracted from the data.  At the end of this step, the embodiment of the present invention has created a feature vector for each data instance.  Depending on the problem and the data, the embodiment of the present invention may need to reduce the number of features using dimension reduction techniques such as principal component analysis (PCA) or its non-linear versions.  After this pre-processing, the data is ready for the detection of patterns.  These patterns are then displayed to the user, who validates them appropriately.”). 
KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
With respect to claim 20: Claim 20 recites the same limitations as claim 15.  Thus, the arguments applied to claim 15 also apply to claim 20.

Response to Amendment & Arguments
Applicant’s amendment and arguments have been considered, however they are found to be unpersuasive.
Regarding Applicant’s argument against the prior art rejection for claims 1, 11 and 16 that it would allegedly not “obvious to try’ the given predictable solutions of conducting an interview either before or after identifying a deficiency as recited in the references, Examiner respectfully disagrees.  Millmore already discloses determining that the value of the target item within the resume is deficient as recited above, and Wu already teaches determining an objective value for the target item, thus, Examiner asserts it would have been obvious to try by one of ordinary skill in the art prior to the effective filing date of the claimed invention to conduct an interview after or in response to determining that a target item value in candidate data is deficient since there are a finite number of identified, predictable solutions (e.g., executing an interview before or when to conduct an interview, whether before or after identifying additional data (deficiency data) related to the candidate is common sense and predictable since after an initial interview it is customary to also have a follow-up interview, and the claimed invention does not provide anything inventive regarding conducting interviews that was not already conventional in the art since a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR, 550 U.S. at 421.  Thus, the known options of when to conduct one or more interviews, within the technical grasp of a person of ordinary skill in the art would include conducting an interview after candidate data is identified as a deficiency in order to follow up with the candidate.  Furthermore, non-obviousness cannot be established by attacking references individually where the rejection is based upon the teachings of a combination of references. In re Merck & Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986);See In re Keller, 642 F.2d 413, 426 (CCPA 1981) (“[O]ne cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references.”).  Obviousness “does not require that the motivation be the best option, only that it be a suitable option from which the prior art did not teach away.” Par Pharm., Inc. v. TWI Pharm., Inc., 773 F.3d 1186, 1197–98 (Fed. Cir. 2014).

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. 
U.S. 2019/0019160 Method and system for managing, matching, and sourcing employment candidates in a recruitment campaign.
U.S. 2018/0089627 System and method for advanced candidate screening.
Enhancing Person-Job Fit for Talent Recruitment: An Ability-aware Neural Network Approach
Chuan Qin, Hengshu Zhu, +4 authors Hui Xiong
Published 27 June 2018
Computer Science
The 41st International ACM SIGIR Conference on Research & Development in Information Retrieval

Examiner interviews are available using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  For sending Interview agendas, the Examiner's direct fax number is (571) 270-6066.  For filing authorization for Internet/Email Communication, please file the form accessed at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 1-800-786-9199 or 571-272-1000.

/LAURA YESILDAG/Examiner, Art Unit 3629                                                                                                                                                                                                        
	/LYNDA JASMIN/             Supervisory Patent Examiner, Art Unit 3629